Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Response to Arguments
Applicant’s arguments, see Remarks, pages 9-10, filed May 4, 2021, with respect to claims 1-2, 4-9, 11-12, 14-19, 22-25, and 27 have been fully considered and are persuasive.  The rejection of claims 1-2, 4-9, 11-12, 14-19, 22-25, and 27 has been withdrawn. 



Allowable Subject Matter

Claims 1-2, 4-9, 11-12, 14-19, 22-25, and 27 are allowed.

The following is an examiner’s statement of reasons for allowance: 
            







       With regards to independent claim 1, the closest prior art of US Patent Application Publication Pub. No. US 20180091675 to Ohara discloses an image communication apparatus operable to receive a signal from an external device and operable in a first power state and a second power state with a lower power consumption than the first power state (paragraph 21, 23-24, 28; facsimile apparatus 100 (image communication apparatus) receiving incoming signal external fax device 118; paragraph 48, 50-51, 53, 57, 63, 69, 72-74; first power state is state in step s501 wherein intermittent operation control circuit is turned ON and DC Power Supply circuit is turned ON (default operating state is intermittent operation mode is ON; see step s604) ; second power state is when intermittent operation control circuit is turned OFF in s508 and DC Power Supply circuit is turned OFF in s809 and SOC 101 is turned OFF (s806, s507); second power state is lower consumption since intermittent operation control circuit is turned OFF in s508 and DC Power Supply circuit is turned OFF), the image communication apparatus comprising:
  a ringing device that rings in response to (paragraph 31, 39; telephone 121 rings): 
      a signal from a telephonic line (paragraph 31, 73; telephone 121 rings based on CI signal from line 116); and

   a call signal output circuit that outputs the call signal to the ringing device (paragraph 29, 31; telephone 121 rings based on pseudo-CI call signal output from pseudo-CI signal transmission circuit 137);
   a controller, including one or more processors, that sets the ringing device to ring or not ring when receiving fax data (paragraph 22, 29, 61, 73; SOC 101 (controller) including CPU 102 sets to ring or not to ring by supplying H-RELAY signal 138 that causes H relay 122 to connect telephone 121 to line 116 to make it ring or connect telephone 121 to pseudo circuit 137/DC power supply circuit 710 to cause telephone 121 NOT to ring; paragraph 22, 49; facsimile apparatus can receive fax data and store in memory 103); and 
    a power controller that (paragraph 71, 73; CPU 102 controls power to the intermittent operation control circuit 700 and DC power supply circuit 710):
         shifts a power state of the image communication apparatus from the first power state to the second power state where power supply to the call signal output circuit is stopped while the ringing device is set to ring when receiving fax data (paragraph 52-53, 71-74; when in step s502 it is determined “not necessary to supply the off-hook voltage” the CPU 102 turns OFF power to pseudo-CI signal transmission circuit 137 (s508, s809) and also powers off the SOC 101 (sleep state) (s507) in order to shift to second power state that uses less power; when in step s502 it is determined “not necessary to supply the off-hook voltage”, the system is set to RING (“ringing is allowed”) by connecting telephone 121 to the line 116 for fax reception; paragraph 48; in 

As stated in the Remarks (5/4/2021), page 10, middle paragraph, Applicant stated that the prior art of Ohara discloses providing intermittent power supply to the call signal output circuit while the ringing device is set to not ring when receiving fax data (paragraph 43-44, 48, 50-51, 53, 71; when it is determined “necessary to supply the off-hook voltage” in s502;  DC-DC converter 210 in the pseudo-CI signal transmission circuit 137 is turned ON and OFF intermittently during when ringing is turned off).
        Therefore Ohara fails to discloses wherein the power controller maintains the power supply to the call signal output circuit while the ringing device is set to not ring when receiving fax data since Ohara uses intermittent power to the call signal output circuit.

        US Patent No. 5909488 to Koizumi discloses shifting a power state of the image communication apparatus from the first power state to the second power state based on a lapse of a predetermined time (column 4, lines 59-67; column 5, lines 1-27; shifting from regular standby (see Fig. 3a) (first power state) to ESS energy saving mode (second power state) based on lapse of predetermined period).










       With regards to independent claim 11, see above Statement on Reasons for Allowance for claim 1 since claim 11 discloses limitations similar to claim 1. 


       In addition to the teachings of the claims 1 and 11 as a whole, the closest prior art of record failed to teach or suggest, 
        “wherein the power controller maintains the power supply to the call signal output circuit while the ringing device is set to not ring when receiving fax data”

          Therefore, claims 2, 4-9, 12, 14-19 are allowable for depending on claims 1 and 11 respectively.







       With regards to independent claim 22, the closest prior art of US Patent Application Publication Pub. No. US 20180091675 to Ohara discloses an image communication apparatus operable to receive a signal from an external device, the image communication apparatus comprising (paragraph 21, 23-24, 28; facsimile apparatus 100 (image communication apparatus) receiving incoming signal external fax device 118): 
      a ringing device that rings in response to (paragraph 31, 39; telephone 121 rings): 
          a signal from a telephonic line (paragraph 31, 73; telephone 121 rings based on CI signal from line 116); and
          a call signal (paragraph 29, 31; telephone 121 rings based on pseudo-CI call signal from pseudo-CI signal transmission circuit 137);
     a call signal output circuit that outputs the call signal to the ringing device (paragraph 29, 31; telephone 121 rings based on pseudo-CI call signal output from pseudo-CI signal transmission circuit 137); 

      a power controller that (paragraph 71, 73; CPU 102 controls power to the intermittent operation control circuit 700 and DC power supply circuit 710):
              stops power supply to the call signal output circuit based on a predetermined condition while the ringing device is set to ring when receiving fax data (paragraph 52-53, 71-74; when in step s502 it is determined “not necessary to supply the off-hook voltage” the CPU 102 turns OFF power to pseudo-CI signal transmission circuit 137 (s508, s809) and also powers off the SOC 101 (sleep state) (s507) in order to shift to second power state that uses less power; when in step s502 it is determined “not necessary to supply the off-hook voltage”, the system is set to RING (“ringing is allowed”) by connecting telephone 121 to the line 116 for fax reception; paragraph 48; in s501 the system determines if a condition is satisfied for entering the second power state in s508, s809).

As stated in the Remarks (5/4/2021), page 10, middle paragraph, Applicant stated that the prior art of Ohara discloses providing intermittent power supply to the call signal output circuit regardless of the predetermined condition while the ringing device is set to not ring when receiving fax data (paragraph 43-44, 48, 50-51, 53, 71; when it is determined “necessary to supply the off-hook voltage” in s502;  DC-DC converter 210 in the pseudo-CI signal transmission circuit 137 is turned ON and OFF intermittently during when ringing is turned off when condition is satisfied in s501).
        Therefore Ohara fails to discloses wherein the power controller maintains the power supply to the call signal output circuit while the ringing device is set to not ring when receiving fax data since Ohara uses intermittent power to the call signal output circuit.



      In addition to the teachings of the claim 22 as a whole, the closest prior art of record failed to teach or suggest, 
        “maintains the power supply to the call signal output circuit regardless of the predetermined condition while the ringing device is set to not ring when receiving fax data”

          Therefore, claims 23-25, 27 are allowable for depending on claim 22.

          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  




Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        


07/22/2021